Exhibit The following is a summary of amendments to the Ford Motor Company Savings and Stock Investment Plan for Salaried Employees, effective March 19, 2008: · The default investment option will be a targeted-retirement-date fund, one of three types of investment alternatives approved as a qualified default investment under final regulations recently released by the Department of Labor.The targeted-retirement-date fund options available are a suite of Fidelity of Freedom Funds: Fidelity Freedom 2000 Fund® Fidelity Freedom 2005 Fund® Fidelity Freedom 2010 Fund® Fidelity Freedom 2015 Fund® Fidelity Freedom 2020 Fund® Fidelity Freedom 2025 Fund® Fidelity Freedom 2030 Fund® Fidelity Freedom 2035 Fund® Fidelity Freedom 2040 Fund® Fidelity Freedom 2045 Fund® Fidelity
